Exhibit 10.3
EXHIBIT 1(b)
This Note has not been registered pursuant to the Securities Act of 1933, as
amended (the “Securities Act"), or pursuant to the securities laws of any state.
Accordingly, this Note may not be offered, sold or otherwise transferred
(1) except in accordance with an applicable exemption from the registration
requirements of the Securities Act and any applicable state securities laws or
(2) unless this Note is registered under the Securities Act and any applicable
state securities laws.
TRANSWESTERN PIPELINE COMPANY, LLC
5.66% Senior Unsecured Series B Note due December 9, 2024

     
No. [  _____  ]
  December 9, 2009
$[  _____  ]
  PPN 89407# AG3

For Value Received, the undersigned, TRANSWESTERN PIPELINE COMPANY, LLC (herein
called the “Company"), a Delaware limited liability company, hereby promises to
pay to [  _____  ], or registered assigns, the principal sum of [  _____  ]
DOLLARS (or so much thereof as shall not have been prepaid) on December 9, 2024
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 5.66% per annum from the date
hereof, payable semi-annually, on the 9th day of June and December in each year,
commencing with the 9th day of June next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the greater of
(i) 7.66% or (ii) 2% over the rate of interest publicly announced by Bank of
America, N.A. from time to time in New York, New York as its “base” or “prime”
rate, on any overdue payment of interest and, during the continuance of an Event
of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount, payable semi-annually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Subject to the home office payment obligation contained in Section 14.2 of the
Note Purchase Agreement referred to below, payments of principal of, interest on
and any Make-Whole Amount with respect to this Note are to be made in lawful
money of the United States of America at such place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series 5.66% Senior Unsecured Series B Notes due
December 9, 2024 (herein called the “Notes") issued pursuant to the Note
Purchase Agreement, dated as of December 9, 2009 (as from time to time amended,
supplemented or modified, the “Note Purchase Agreement"), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

 



--------------------------------------------------------------------------------



 



This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment and offers of prepayment, in whole
or from time to time in part, at the times and on the terms specified in the
Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and holder hereof shall be governed by, and construed in accordance
with, the law of the State of New York.

            TRANSWESTERN PIPELINE COMPANY, LLC
      By:           Name:           Title:        

 

 